 



Exhibit 10.3

REVOLVING CREDIT NOTE



$                               ,        

     FOR VALUE RECEIVED, the undersigned, VERIDIAN CORPORATION, a corporation
organized under the laws of the state of Delaware (the “Borrower”), promises to
pay to the order of           (the “Lender”), at the place and times provided in
the Credit Agreement referred to below, the principal sum of            DOLLARS
($          ) or, if less, the principal amount of all Revolving Credit Loans
made by the Lender from time to time pursuant to that certain Credit Agreement
dated as of June 10, 2002 (as amended, restated, supplemented or otherwise
modified, the “Credit Agreement”) by and among the Borrower, the Lenders, who
are or may become a party thereto (collectively, the “Lenders”) and Wachovia
Bank, National Association, as Administrative Agent. Capitalized terms used
herein and not defined herein shall have the meanings ascribed to them in the
Credit Agreement.

     The unpaid principal amount of this Revolving Credit Note from time to time
outstanding is subject to mandatory repayment from time to time and shall bear
interest, each as provided in the Credit Agreement. All payments of principal
and interest on this Revolving Credit Note shall be payable in lawful currency
of the United States of America in immediately available funds to the account
designated in the Credit Agreement.

     This Revolving Credit Note is entitled to the benefits of, and evidences
Obligations incurred under the Credit Agreement, to which reference is made for
a description of the security for this Revolving Credit Note and for a statement
of the terms and conditions on which the Borrower is permitted and required to
make prepayments and repayments of principal of the Obligations evidenced by
this Revolving Credit Note and on which such Obligations may be declared to be
immediately due and payable.

     THIS REVOLVING CREDIT NOTE SHALL BE GOVERNED, CONSTRUED AND ENFORCED IN
ACCORDANCE WITH THE LAWS OF NORTH CAROLINA, WITHOUT REFERENCE TO THE CONFLICTS
OR CHOICE OF LAW PRINCIPLES THEREOF.

     The Debt evidenced by this Revolving Credit Note is senior in right of
payment to all Subordinated Debt referred to in the Credit Agreement.

     The Borrower hereby waives all requirements as to diligence, presentment,
demand of payment, protest and (except as required by the Credit Agreement)
notice of any kind with respect to this Revolving Credit Note.





--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned has executed this Revolving Credit Note
under seal as of the day and year first above written.



  VERIDIAN CORPORATION [CORPORATE SEAL]



  By:                                              
     Name:                                   
     Title:                                     